Citation Nr: 1703378	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-25 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for rectal cancer, to include as due to ionizing radiation.  

2.  Entitlement to service connection for mitral valve prolapse, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for pulmonary hypertension, to include as secondary to a service-connected disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to February 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2008, June 2009, February 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California, Cleveland, Ohio, and Jackson, Mississippi.   

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.  

The Board notes that the AOJ initially denied service connection for mitral valve prolapse and hypertension by way of the May 2008 rating decision.  The Veteran failed to submit a timely notice of disagreement (NOD) with this decision.  In a June 2009 rating decision, the AOJ denied the claims seeking service connection for mitral valve prolapse and hypertension again.  The Veteran did not submit an NOD with respect to this decision, and in the May 2011 rating decision, the AOJ confirmed and continued the denial of service connection for mitral valve prolapse and pulmonary hypertension, to include as secondary to a service-connected disability.  In June 2011, the Veteran submitted an NOD with this decision.  Although there is no submission or communication from the Veteran that may be construed as an NOD with the May 2008 and June 2009 rating decisions, VA was in receipt of new and material medical evidence within one year of these rating decisions, in the form of the March 2009 VA examination report and April 2010 medical report issued by M.W., M.D., which addressed the claimed conditions and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156 (b) (2015); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).

The Board further notes that the RO initially denied service connection for rectal cancer in the June 2009 rating decision.  The Veteran failed to submit a timely NOD.  In a subsequent rating decision dated in February 2011, the RO once again denied the claim for service connection for rectal cancer, and in June 2011 the Veteran submitted an NOD with this decision.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2009 rating decision, VA was in receipt of new and material medical evidence within one year of the rating decision, in the form of the December 2009 letter issued by J.K., M.D., addressing the claimed condition and, therefore, must relate any subsequent decision back to this original claim.  38 C.F.R. § 3.156 (b) (2015); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Mitral Valve Prolapse and Pulmonary Hypertension

The Veteran primarily contends that his current heart condition (mitral valve disease) and pulmonary hypertension are secondary to his service-connected cirrhosis of the liver with chronic hepatitis.  See November 2007 and March 2009 Statements of the Veteran.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2016).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

Review of the Veteran's service treatment records is negative for any complaints of, or treatment for, a heart condition or hypertension in service.  At the February 1961 enlistment examination, the clinical evaluation of the Veteran's heart was negative for any abnormalities, and he had a Physical Profile of 'P1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, his blood pressure reading was shown to be 142/81 and he denied a history of dizziness or fainting spells, palpitation or pounding heart, or high or low blood pressure in his medical history report.  A May 1962 chest x-ray reflects that the cardiac and aortic shadows were within normal limits, and negative for any abnormalities.  Reports of the October 1963 and January 1964 chest x-rays were also negative for any abnormalities, and the results of the January 1964 electrocardiogram (ECG) were within normal limits.  At the February 1964 separation examination, the clinical evaluation of the heart was shown to be normal, and the Veteran's blood pressure reading was shown to be 138/80.  

In a March 2007 statement, the Veteran provided his medical history, along with his own medical arguments and assertions regarding the etiology of his claimed disorders, as well as the medical articles and sources he relied upon in making these opinions.  Specifically, the Veteran discussed how his claimed disorders were interrelated, and asserted that those with liver cirrhosis were prone to infective endocarditis.  

Report of a September 2007 study reflects that the Veteran underwent a trans-esophageal echocardiogram due to his mitral valve disorder, the results of which revealed evidence of "ruptured chordae with evidence of parial flail of the mid-lateral scallop of the posterior leaflet," as well as "severe mitral regurgitation," and "mitral regurgitant jet [that] is anteriorly directed."  The results of the December 2007 cardiac catheterization procedure reflected a diagnosis of pulmonary hypertension, and report of the January 2008 physical reflects a diagnosis of mitral insufficiency as well as a history of mitral valve prolapse, hypertension, hyperlipidemia, lower extremity deep vein thrombosis (DVT), and chronic hepatitis with cirrhosis.  Based on the comprehensive evaluation of the Veteran, the treatment provider assessed him with having mitral insufficiency, mild coronary artery disease, pulmonary hypertension, hyperlipidemia, a history of lower extremity DVT since 2002, chronic hepatitis of unclear etiology with cirrhosis, and cardiac risk stratification.  A January 2008 operative report reflects that the Veteran was admitted to Riverside Methodist Hospital with a preoperative diagnosis of severe mitral regurgitation, at which time he underwent a "[m]itral valve repair with posterior quadrangular resection...."  

In a June 2008 letter, Dr. W. noted that the Veteran had been a patient of his for several years, and suffered from liver cirrhosis and pulmonary hypertension.  According to Dr. W., there is a causal relationship between the Veteran's liver cirrhosis and his pulmonary hypertension.  

The Veteran was afforded a VA examination in connection to his claimed mitral valve prolapse and pulmonary hypertension in March 2009.  Upon reviewing, and interviewing the Veteran regarding, his medical history, the examiner documented the information provided, and noted that the Veteran had been "a perfect specimen of health and an avid runner until...2002 [when] he ended up having a [DVT] on his left leg."  It was noted that the Veteran was placed on Coumadin at the time, and the liver function tests produced abnormal findings.  Medical tests were suggestive of cirrhosis and possible early hepatocellular carcinoma, but liver biopsies were negative for hepatocellular carcinoma.  The Veteran was subsequently diagnosed with cryptogenic cirrhosis in 2002, and is currently service-connected for his liver cirrhosis.  The examiner noted that the Veteran experienced problems with his mitral valve and was provided a diagnosis of mitral valve prolapse with a flail leaflet and severe mitral regurgitation.  He also noted that the Veteran underwent a complex mitral valve repair with band ligation of the left atrial appendage in January 2008, and was intermittently placed on Coumadin following his surgery.  According to the examiner, he subsequently ended up having a pulmonary embolism in 2008, and was noted to have a left leg clot, for which he was hospitalized.  He is now continued on lifelong Coumadin due to his history of deep venous thrombosis with pulmonary embolism.  The Veteran also reported a history of infectious hepatitis while in service.  

After interviewing the Veteran, reviewing his medical records, and conducting a physical evaluation of him, the examiner determined that in light of the Veteran's systolic blood pressure readings which were well within range, and his diastolic blood pressure reading that was slightly borderline at 92-94, he did not have a current diagnosis of hypertension.  The examiner also diagnosed the Veteran with having mitral valve prolapse with severe mitral regurgitation and left atrial enlargement that required corrective surgery.  She (the examiner) acknowledged the Veteran's contentions that "he never had problems with mitral valve prolapse or any murmurs auscultated on his prior examinations," but after reviewing the medical literature, she determined that "mitral valve prolapse may remain asymptomatic and may not be diagnosed on routine auscultation and EKG findings because the findings are usually subtle and missed by most examiners."  According to the examiner, the most conclusive evidence for detection is an echocardiographic test that was never conducted on the Veteran.  She further determined that the Veteran developed mitral valve regurgitation due to a "ruptured chordae with evidence of a partial flail leaflet of the mitral valve with associated severe mitral regurgitation."  According to the examiner, the Veteran's diagnosis of mitral valve regurgitation is not due to his service-connected cirrhosis but because of his mitral valve prolapse "which was never officially diagnosed prior to his requirement for the cardiac surgery which is quite possible according to the literature."  

With respect to the Veteran's pulmonary hypertension, the examiner determined that any pulmonary hypertension detected through the left heart catheterization was "because of increased back pressure due to the left atrial dilation and increased pulmonary capillary wedge pressure and thereby increasing the right ventricular pressure."  According to the examiner, even though pulmonary hypertension may be associated with cirrhosis, the severe valvular lesion the Veteran experienced due to his mitral valve prolapse resulted in his pulmonary hypertension, not his cirrhosis.  

In an April 2010 report, Dr. W. wrote that there was a reasonable degree of medical certainty that the Veteran's mitral valve disorder and pulmonary hypertension were associated with or caused by his cirrhosis of unknown etiology.  

The Veteran underwent an echocardiogram in November 2010, the results of which were negative for any abnormalities.  Specifically, these findings revealed normal left ventricular systolic function with an estimated global ejection fraction that was between 55 to 60 percent.  It was noted that the Veteran was status post mitral valve annular ring repair with no residual stenosis, and the results were negative for evidence of pericardial effusion.  

The Veteran was afforded another VA examination in connection to these claimed conditions in March 2011, at which time he provided his medical history, noting that his liver cirrhosis was initially discovered in 2002 while being evaluated for possible Coumadin induced liver problem.  After interviewing the Veteran regarding his medical history, conducting a physical evaluation of him, and reviewing his diagnostic test results, which included an April 2009 chest x-ray that revealed a mitral valve prosthesis but was otherwise normal, the examiner diagnosed the Veteran with having mitral valve prolapse, and determined that said disorder is less likely as not caused by, or the result of the Veteran's cirrhosis.  In reaching this conclusion, the examiner explained that mitral valve prolapse often runs in families and can occur with greater frequency in individuals with "Ehlers-Danlos syndrome, Marfan syndrome or adult polycystic kidney disease."  The examiner noted that other conditions that are risk factors for mitral valve prolapse are Grave's disease, chest wall deformities such as pectus excavatus, Ebstein's anomaly (congenital defect), and curvature of the spine (scoliosis).  

Based on the examination findings, the examiner also diagnosed the Veteran with having pulmonary hypertension, and determined that this disorder is less likely as not secondary to his service-connected cirrhosis of the liver with hepatitis.  In reaching this assessment, the examiner found that this disorder likely occurred from the mitral valve prolapse which resulted in "increased pressures into the left atrium and pulmonary artery," as reflected by dilation of the left atrium [in the September 2007 echocardiogram] and increased pulmonary artery pressure [in the December 2007 cath findings].  According to the examiner, the Veteran's cirrhosis has been compensated with no history or claims file evidence of stigmata of liver disease, making his pulmonary hypertension less likely attributed to the cirrhosis.  

In the July 2011 report, the Veteran's physician, S.B., M.D., indicated that the Veteran was one of her patients.  According to Dr. B., after having reviewed his medical records, in the absence of other obvious risk factors, the Veteran's mitral valve disorder and pulmonary hypertension are as likely as not related to, or caused by his long-term chronic hepatitis and liver cirrhosis.  

In a March 2012 letter (which was submitted and added to the claims file in October 2016), the Veteran's physician at the Ohio State University Heart and Vascular Center, T.R., M.D., wrote that the Veteran had presented for a cardiology evaluation at his clinic recently, and specifically for evaluation of mitral valve repair which had been performed at another institution in 2008.  According to Dr. R., at that time of the 2008 procedure, "he had presented with severe mitral regurgitation secondary to chordal rupture in the setting of mitral valve prolapse."  Dr. R. further noted that while the Veteran was currently doing well with no evidence of significant mitral valve dysfunction, he most likely "has primary mitral valve prolapse which is a degenerative disease" and "[t]here does not appear to be a familial component to this condition."  Dr. R. explained that by definition, primary mitral valve prolapse is "idiopathic" and thus has no known cause, but can predispose someone to chordal rupture, which is what occurred in the Veteran's case, and this typically leads to severe mitral regurgitation and the need for subsequent repair.  

In a May 2012 statement, the Veteran refuted the VA examiners' conclusions, noting that the March 2009 VA examiner provided no medical literature in support of her claim that "most examiners" misdiagnose mitral valve prolapse when using the standard techniques listed by the Mayo Clinic, and that the Veteran's diagnosed mitral valve regurgitation is due to his mitral valve prolapse which was never officially diagnosed prior to his requirement for cardiac surgery.  According to the Veteran, in issuing this opinion, the examiner ignored all the previous official examinations, and failed to reference any of the medical literature, or records within Veteran's medical history in support of her opinion.  With respect to the March 2011 VA medical opinion, the Veteran indicated that he had never been diagnosed with any of the congenital conditions referenced by the VA examiner as potential risk factors for mitral valve prolapse.  

The Veteran also submitted a number of medical journal articles which address the various causes of mitral regurgitation and mitral valve disease, the symptoms of mitral regurgitation and pulmonary hypertension, and further allude to a potential connection pulmonary hypertension and liver cirrhosis.  

The Board acknowledges June 2008, April 2010 and July 2011 positive opinions issued by Drs. W. and B.  However, neither of these physicians provided a rationale or explanation for the opinions reached.  As such, the Board does not find these opinion to be adequate.  The Board also finds the March 2009 medical opinion with respect to the Veteran's mitral valve disease somewhat unclear.  The examiner determined that the Veteran's mitral valve regurgitation was not due to his service-connected cirrhosis but rather to his mitral valve prolapse, yet did not address the etiology of the mitral valve prolapse itself.  In addition, the examiner's opinion relating the Veteran's pulmonary hypertension to his liver cirrhosis was speculative.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  

While the March 2011 VA examiner may have been correct that certain risk factors and/or congenital defects can predispose or serve to increase someone's chances of developing a mitral valve prolapse, there is nothing in the Veteran's medical records or files to reflect that he has had any of these disorders.  The examiner merely listed a number of diseases as possible risk factors that could lead to the development of mitral valve prolapse, but did not address how these risk factors were relevant with respect to the Veteran's claim.  Moreover, neither VA examiner, addressed whether the Veteran's mitral valve prolapse and/or pulmonary hypertension was/were aggravated by his service-connected cirrhosis.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Veteran has been diagnosed with mitral valve prolapse and pulmonary hypertension, and he is currently service-connected for cirrhosis of the liver.  Also, in light of the March 2009 VA examiner's opinion relating the Veteran's pulmonary hypertension to his mitral valve prolapse, the Board finds that these claims are inextricably intertwined because a grant of the mitral valve prolapse claim would impact whether the Veteran is entitled to service connection for pulmonary hypertension.  When a determination on one issue could have a significant impact on the outcome of another issue, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that another clarifying medical opinion is necessary to determine whether the Veteran's mitral valve disorder and pulmonary hypertension is/are secondary to his service-connected cirrhosis of the liver with chronic hepatitis.  



Rectal Cancer

The Veteran claims that he was exposed to ionizing radiation during his period of active service, and specifically from February 1962 to September 1963.  According to the Veteran, his duties included performing maintenance on all nuclear weapon designs that the 833rd Ord. Co. had in storage, including the most basic 'gun type' design.  The Veteran asserted that he routinely wore radiation dosimeters and utilized radiation detection devices while performing his duties.  See Statements of the Veteran dated in November 2010 and May 2012.  

The Veteran's service treatment records are negative for any complaints, notations or manifestations of, or treatment for, cancer of the rectum.  Review of his service personnel records reflects that his primary specialty was that of Ordnance Nuclear Weapons Assembler while assigned with the 833rd Ord. Co. in Korea.  The Veteran's post-service medical records reflect that he underwent a biopsy of a renal mass in March 2009, the results of which reflected a diagnosis of anal squamous cell carcinoma.  See March 2009 Surgical Pathology report.  

Progress notes dated from April 2009 to October 2009 reflect that the Veteran was started on chemotherapy and radiation therapy following this initial diagnosis with good results.  

In a December 2009 letter, the Veteran's oncologist, J.K., M.D., noted that he (the Veteran) initially presented with anal squamous cell carcinoma in March 2009, was treated with radiation and chemotherapy, and had done well.  According to Dr. K., recent evaluation with sigmoidoscopy and biopsy showed no evidence of recurrent disease.  Dr. K. did note that the Veteran worked with radioactive materials when he was in the military and was exposed to ionizing radiation often and on a long-term basis.  According to Dr. K., "[i]t is certainly possible that his anal cancer might be related to the exposure to radiation," as the Veteran did not have any other obvious risk factors.  

In a subsequent treatment report dated in June 2010, Dr. K. summarized the Veteran's medical history as well as the current medical findings, noting that the Veteran had undergone chemotherapy and radiation therapy following his initial diagnosis of anal squamous cell carcinoma in March 2009 with good results.  It was noted that the Veteran underwent an anoscopy in January 2010, the results of which revealed some small nodularity involving the right anterior aspect of the distal rectum, which had not previously been seen.  Dr. K. wrote that during a February 2010 follow-up visit, a palpable 5 millimeter (mm) nodule was observed in the region, and a March 2010 biopsy was positive for recurrent poorly differentiated squamous cell carcinoma.  Upon further discussion with his surgeon, the Veteran underwent an abdominoperineal resection in May 2010, and "[r]esidual focal invasive poorly differentiated squamous cell carcinoma was noted on pathology, but all margins of resection were negative."  Dr. K. further wrote that the twelve lymph nodes removed were all negative for metastatic carcinoma.  

Service connection for disabilities that are claimed as due to exposure to ionizing radiation during service can be established via any one of three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303 (d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Rectal cancer is not one of the diseases presumptively associated with radiation exposure in Veterans who participated in radiation-risk activities.  38 U.S.C.A. § 1112 (c) (West 2014); 38 C.F.R. § 3.309 (d) (2016).  Nevertheless, rectal cancer is considered one of the "radiogenic diseases."  38 C.F.R. § 3.311 (d)(2)(xxi).  A radiogenic disease is "a disease that may be induced by ionizing radiation."  38 C.F.R. § 3.311 (b)(2).  For such diseases, if exposure is established, development must be undertaken to determine the likelihood that, in the Veteran's case, the disease was caused by exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311 (c).  

Specifically, where a "radiogenic disease" first becomes manifest after service, and it is contended that the disease is a result of ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a)(1).  VA must request any available records concerning the Veteran's exposure to radiation.  In claims based upon participation in atmospheric nuclear testing, dose date will be requested from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311 (2)(i).  Otherwise, records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  38 C.F.R. § 3.311 (2)(iii).

Review of the Veteran's service personnel records reflect that he served as an Ordnance Nuclear Weapons Assembler in February 1962 and in December 1962.  In response to the RO's request for confirmation of exposure, a January 2011 letter from the U.S. Army Dosimetry Center at the Department of the Army, provided a report that summarized the Veteran's history of Exposure to Ionizing Radiation.  In the report, it was noted that from March 1, 1963 to September 9, 1963, the Veteran received a deep dose equivalent (DDE) of 000.000 rem; a lens of eye exposure (LDE) equivalent of 000.000 rem; a shallow dose equivalent, whole body (SDE, WB) recorded as 000.000 rem; a shallow dose equivalent, skin maximum dose recorded as 000.000 rem; a committed effective dose equivalent (CEDE) recorded as 000.000 rem; a total effective dose equivalent (TEDE) of 000.000 rem; and a total organ dose equivalent (TODE) of 000.000 rem.  Based on the results of this report, there was a potential for exposure to ionizing radiation.  

In his May 2012 statement, the Veteran asserted that the January 2011 report from the U.S. Army Dosimetry Center was incomplete and did not provide the dosimeter readings from December 1962 through February 1963 while he was working for the 833rd Ordnance Company at a nuclear weapons depot.  In a July 2015 letter, the RO sent a follow-up request to the U.S. Army Dosimetry Center, seeking the Veteran's dosimeter readings for the entire period in which he may have had exposure to ionizing radiation.  In the letter, the RO included relevant information, to include the Veteran's organization or unit of assignment name, his period of service, his duty description, and his assignment dates.  The RO requested that the U.S. Army Dosimetry Center furnish a DD 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure.  

An August 2015 letter from the U.S. Army Dosimetry Center provided another report summarizing the Veteran's History of Exposure to Ionizing Radiation, and the results of this report are similar to the report provided alongside the January 2011 response from the U.S. Army Dosimetry Center.  In a December 2015 letter, the AOJ informed the Veteran that they had requested his dosimeter readings for the period from December 1962 to February 1963, and had determined that his dosimeter readings for the period from December 1962 to February 1963 could not be located and were thus unavailable for review.  In the letter, the AOJ listed the various attempts made to locate this information, and it was noted that all efforts to obtain the needed information had been exhausted, and based on the facts, further attempts to obtain the records would be unsuccessful.  The AOJ asked that the Veteran submit any relevant documents in his possession including available copies of dosimeter readings for the period from December 1962 to February 1963, and any other relevant evidence that he thinks will support his claim.  

As noted above, the controlling regulation requires that the case be forwarded for a dose assessment.  See 38 C.F.R. § 3.311 (a)(1).  If it is determined by the dose assessment that the Veteran was exposed to radiation, the AOJ is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311 (b) (2016).  When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311 (e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311 (c)(1) (2016).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311 (c)(1) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims file to the same VA physician who evaluated him for his claimed mitral valve prolapse and pulmonary hypertension in March 2011, or another VA physician (preferable a cardiologist) if the March 2011 VA physician is unavailable.  The claims folder and a copy of this remand must be made available to, and reviewed by, the examiner.  

Following a review of the record, to include the June 2008, April 2010, and July 2011 opinions, the March 2009 and March 2011 VA examination reports, the March 2012 report issued by Dr. R., the Veteran's October 2016 hearing testimony, and the numerous medical journal articles addressing the symptoms, causes, and potential relationships between his mitral valve disorder, pulmonary hypertension and liver cirrhosis, the reviewer must provide a medical opinion that addresses:  

(a) whether it is at least as likely as not, i.e. a 50 percent or greater probability, that the Veteran's mitral valve prolapse and pulmonary hypertension is/are caused or by his service-connected cirrhosis of the liver with chronic hepatitis and

(b) whether it is at least as likely as not, i.e. a 50 percent or greater probability, that the Veteran's mitral valve prolapse and pulmonary hypertension is/are chronically worsened by his service-connected cirrhosis of the liver with chronic hepatitis.  If so, specify the baseline of disability(ies) but for such worsening, and the chronic, measurable increase in disability(ies) resulting from the aggravation.  

The reviewer must provide a thorough and well-reasoned rationale for all opinions provided. 

If the reviewer finds that the Veteran's mitral valve prolapse and/or pulmonary hypertension is/are not caused or chronically worsened by his service-connected cirrhosis of the liver with chronic hepatitis, then he or she must provide a complete rationale upon which his or her opinion is based, that addresses the June 2008, April 2010 and July 2011 positive opinions.  The rationale must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the reviewer determines that an opinion cannot be provided without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the reviewer should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  Request any available records concerning the Veteran's exposure to ionizing radiation during service.  This includes a request for dosage information from the appropriate office of the Department of Defense, concerning the periods from February 1962 to September 1963 during the Veteran's period of service with the 834 Ord. Co.  If it can be established that the Veteran was NOT at a test site or exposed to any ionizing radiation from December 1962 to February 1963, this should be explicitly stated. 

In addition, request any other records relating to the Veteran's exposure to ionizing radiation in service, including the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, as well as any other records which may contain information pertaining to the veteran's radiation dose in service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

3.  Then, forward the Veteran's claims file to the VA Undersecretary for Health [or designee] for a dose estimate, to the extent feasible, based on available methodologies.  

4.  If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits [or designee] for consideration under 38 C.F.R. § 3.311 (c), to include an opinion as to whether it is at least as likely as not that the Veteran's rectal cancer was caused by ionizing radiation exposure in service.  A rationale should be provided for the conclusions reached.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be readjudicated.  If any benefit sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

